             Case 2:19-cv-01987-RSM Document 168 Filed 08/05/21 Page 1 of 4




 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
     RUSSELL H. DAWSON, et al
 9
                                Plaintiffs,              NO. 2:19-cv-01987-RSM
10
                                                         STIPULATED MOTION AND
11          vs.
                                                         ORDER ALLOWING SCORE
12                                                       DEFENDANTS TO RENOTE THEIR
     SOUTH CORRECTIONAL ENTITY
                                                         MOTION FOR SUMMARY
     (“SCORE”), et al;
13                                                       JUDGMENT

14                              Defendants.
                                                         NOTED ON MOTION CALENDAR:
                                                         AUGUST 4, 2021
15
            Pursuant to Fed. R. Civ. P. 6(b), LCR (6)(b), and LCR 7(l), the parties, by and through
16
     their respective counsel, hereby stipulate to allowing the SCORE defendants to renote their
17

18   motion for summary judgment, Dkt. #145, after the Court has made a determination on the

19   sufficiency of a partial compromise of claims between Plaintiffs and the SCORE defendants.

20          The parties make these requests for the following reasons:
21
            1. Plaintiffs and the SCORE defendants have reached a partial compromise of claims
22
                  that may make almost the entirety of the SCORE defendants’ motion for summary
23
                  judgment, Dkt. #145, moot.
24

25

26
     STIPULATED MOTION AND ORDER
27   ALLOWING SCORE DEFENDANTS TO RENOTE
     THEIR MOTION FOR SUMMARY
                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
     JUDGMENT - 1                                                                   3316 Fuhrman Ave E

     2:19-cv-01987-RSM                                                                     Suite 250
                                                                                  Seattle, Washington 98102
                                                                            TEL. 206.682.1505  FAX 206.467.1823
          Case 2:19-cv-01987-RSM Document 168 Filed 08/05/21 Page 2 of 4




         2. Because the decedent had minor beneficiaries, LCR 17(c) and SPR 98.16W require
 1

 2          the appointment of an independent guardian ad litem in this matter to investigate the

 3          adequacy of the partial compromise of Plaintiffs’ claims against the SCORE

 4          defendants before the parties are able to enter into a binding agreement.
 5
         3. Plaintiffs and the SCORE defendants have negotiated the partial compromise in
 6
            consideration of the current procedural posture of the case—including the status of
 7
            discovery, remaining costs that will need to be incurred, and uncertainty related to the
 8
            pending motions for summary judgment. As such, Plaintiffs and the SCORE
 9

10          defendants are concerned that any ruling on the SCORE defendants’ pending motion

11          for summary judgment could upset the balance in which the partial compromise was
12          negotiated.
13
         4. It is the intent of the parties to delay the SCORE defendants’ motion for summary
14
            judgment until after the Court makes a determination on the adequacy of the proposed
15
            partial compromise of claims without prejudicing the SCORE defendants’ ability to
16

17          renote any part of their motion in the future.

18       5. Plaintiffs have circulated a draft of a petition to appoint attorney Jennifer White as

19          settlement guardian ad litem and this motion will be unopposed.
20
         IT IS SO STIPULATED.
21

22       Stipulated this 5th day of August, 2021.
23

24

25

26
     STIPULATED MOTION AND ORDER
27   ALLOWING SCORE DEFENDANTS TO RENOTE
     THEIR MOTION FOR SUMMARY
                                                                     KRUTCH LINDELL BINGHAM JONES, P.S.
     JUDGMENT - 2                                                               3316 Fuhrman Ave E

     2:19-cv-01987-RSM                                                                 Suite 250
                                                                              Seattle, Washington 98102
                                                                        TEL. 206.682.1505  FAX 206.467.1823
             Case 2:19-cv-01987-RSM Document 168 Filed 08/05/21 Page 3 of 4




       KRUTCH LINDELL BINGHAM JONES,                     KEATING BUCKLIN McCORMACK
 1     P.S.                                              INC. PS
 2
       By: /s/ J. Nathan Bingham                         By: /s/ Stewart Andrew Estes
 3     J. Nathan Bingham, WSBA #46325                    Stewart Andrew Estes, WSBA #15535

 4
       KING COUNTY PROSECUTOR’S                          WILLIAMS KASTNER
 5
       OFFICE
 6                                                       By: /s/ Heidi Mandt
       By: /s/ Raam Wong                                 Heidi Mandt, WSBA #26880
 7     Raam Wong, WSBA #45486

 8

 9

10
                                                  ORDER
11
            It is hereby ordered that based on the stipulation of the parties, and for good cause being
12
     shown, the SCORE defendants’ motion for summary judgment is hereby stricken without
13

14   prejudice and the SCORE defendants may renote their motion for summary judgment after the

15   Court makes a determination on the adequacy of the proposed partial compromise. All other
16   dates set in this matter remain unchanged.
17
            DATED this 5th day of August, 2021.
18

19

20

21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
     STIPULATED MOTION AND ORDER
27   ALLOWING SCORE DEFENDANTS TO RENOTE
     THEIR MOTION FOR SUMMARY
                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
     JUDGMENT - 3                                                                  3316 Fuhrman Ave E

     2:19-cv-01987-RSM                                                                    Suite 250
                                                                                 Seattle, Washington 98102
                                                                           TEL. 206.682.1505  FAX 206.467.1823
             Case 2:19-cv-01987-RSM Document 168 Filed 08/05/21 Page 4 of 4




     Presented by:
 1

 2
       KRUTCH LINDELL BINGHAM JONES, P.S.
 3
       s/ J. Nathan Bingham, WSBA #46325
 4     s/Jeffrey C. Jones, WSBA #7670
       s/James T. Anderson, WSBA #40494
 5
       J. Nathan Bingham, WSBA #46325
 6     Jeffrey C. Jones, WSBA #7670
       James T. Anderson, WSBA #40494
 7     3316 Fuhrman Ave E
       Suite 250
 8     Seattle, Washington 98102
       Telephone: (206) 682-1505
 9
       Facsimile: (206) 467-1823
10     Email: jnb@krutchlindell.com
       jcj@krutchlindell.com
11     jta@krutchlindell.com
12     TERRELL MARSHALL LAW GROUP PLLC
13
       s/Toby J. Marshall, WSBA #32726
14     Toby J. Marshall, WSBA #32726
       936 North 34th Street, Suite 300
15     Seattle, Washington 98103-8869
       Telephone: (206) 816-6603
16     Facsimile: (206) 319-5450
17     Email: tmarshall@terrellmarshall.com

18     Attorneys for Plaintiffs

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER
27   ALLOWING SCORE DEFENDANTS TO RENOTE
     THEIR MOTION FOR SUMMARY
                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
     JUDGMENT - 4                                                   3316 Fuhrman Ave E

     2:19-cv-01987-RSM                                                     Suite 250
                                                                  Seattle, Washington 98102
                                                            TEL. 206.682.1505  FAX 206.467.1823
